NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MELISSA HOWARD,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-407
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenberry, Judge.

Howard L. Dimmig, II, Public Defender and
Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.